UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7249


KELVIN A. CANADA,

                    Plaintiff - Appellant,

             v.

NATASHA GREGG, MSA Dietitian for Virginia Dept. of Corrections; P.
SCARBERRY, Head Food Director at Red Onion State Prison; S. STALLARD,
Head Food Director at Wallens Ridge State Prison; HAROLD CLARKE, Director
of VA. Dept. of Corrections,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, District Judge. (7:16-cv-00266-JPJ-RSB)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kelvin A. Canada, Appellant Pro Se. Nancy Hull Davidson, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelvin A. Canada appeals the district court’s order granting summary judgment and

dismissing his complaint seeking relief pursuant to 42 U.S.C. § 1983 (2012) and the

Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc–5

(2012). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Canada v. Gregg, No. 7:16-cv-00266-JPJ-RSB

(W.D. Va. Sept. 12, 2017). We deny Canada’s request for appointment of counsel and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2